In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00136-CR

STEVEN SEARLS, Appellant                  §    On Appeal from the 16th District
                                               Court

                                          §    of Denton County (F17-3268-16)

V.                                        §    August 27, 2019

                                          §    Opinion by Justice Bassel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel